Citation Nr: 0830987	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from 
September 23, 2003, and in excess of 50 percent from November 
12, 2003, for anetoderma of the head, face, and neck.

2.  Entitlement to a rating in excess of 10 percent for 
anetoderma of the chest and upper back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran served on active duty from January 1986 to March 
2002.  He also served as a member of an Army National Guard 
unit for a period in excess of 4 years and 9 months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Here, the Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements, and finds that further notification is 
necessary in order to comply with the court's holding in 
Vasquez.  With such claims, section 5103(a) compliant notice 
must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In the present case, the veteran was sent a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter in December 2003, 
which informed him that evidence showing that his service-
connected anetoderma had increased in severity was necessary 
to substantiate the claim.  However, the veteran has not been 
informed of the types of medical and lay evidence he could 
submit (such as employer statements, competent lay statements 
describing symptoms, etc.); nor has he been advised how a 
disability rating will be determined.  More specifically, the 
veteran must be notified that a disability rating will be 
determined by applying the rating schedule at 38 C.F.R., Part 
4, and that ratings range from 0 percent to as much as 100 
percent, depending on the disability involved, based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Additionally, no notice was sent as to the specific 
diagnostic code and rating criteria pertinent to the rating 
of skin disabilities, found at 38 C.F.R. § 4.118, Diagnostic 
Code 7800, which includes a note describing the eight 
characteristics of disfigurement.  The Board will therefore 
remand this case in order to ensure that the veteran receives 
the due process to which he is entitled.

In addition, the most recent medical evidence of record 
related to the veteran's current level of disability is the 
report of a July 2005 VA examination.  As this information is 
now over three years old, the Board finds that it is 
inadequate for the purpose of evaluating the veteran's 
current degree of disability.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595  (1991) (where the record 
does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  
The Board will therefore also remand to seek current relevant 
treatment records, and to afford the veteran a new VA 
examination in order to determine his current degree of 
disability.
 
Accordingly, the appellant's case is REMANDED to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The RO, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), should 
notify the veteran that to substantiate a 
claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life.  
The letter must also advise him of the 
diagnostic codes and rating criteria 
relevant to skin disabilities and any 
rating criteria under the diagnostic 
codes that may not be met by a showing of 
an increase in severity.  The veteran 
should also be informed of examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation -- e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim, including any 
recently prepared treatment records.  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records.

3.  Schedule the veteran for medical 
examination by a medical professional 
with the appropriate expertise to 
determine the current nature and extent 
of the veteran's anetoderma of the head, 
face, neck, chest and back.  All 
necessary tests and studies should be 
performed.  The examiner should focus on 
the eight characteristics of 
disfigurement in accordance with 
diagnostic code 7800, 38 C.F.R. § 4.118, 
as well as other symptoms that may be 
associated with this disability. 

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to assessing the current degree 
of disability in accordance with the 
appropriate diagnostic code.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

